Citation Nr: 0113086	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for healed 
fracture of the left thumb.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision by 
the RO that denied compensable evaluations for service-
connected high frequency hearing loss of the left ear, and 
for healed fracture of the left thumb.  The veteran appealed 
to the Board.

In an April 2000 decision, the Board denied both the issues 
on appeal.  The veteran, in turn, appealed the Board's denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2000 order, the Court granted a joint 
motion to remand the claim for a higher evaluation for healed 
fracture of the left thumb filed by the parties.  By its 
order, the Court vacated the Board's decision as to that 
issue, remanded the matter for proceedings consistent with 
the joint motion, and dismissed the appeal as to the 
remaining issue (entitlement to a compensable evaluation for 
left ear hearing loss).  The case has since been returned to 
the Board for compliance with the directives of the joint 
motion.


REMAND

In the joint motion, the parties noted that the Board 
neglected to address the report of the most recent February 
2000 VA examination of the veteran's hand, thumb and fingers.  
The report of that examination was not before the Board at 
the time of its April 2000 decision.  However, as noted by 
the parties in the joint motion, such record was within VA's 
control.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) 
and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  Copies of the February 2000 radiology and 
examinations reported were attached to the joint motion as 
exhibits.

Significantly, however, the Board notes that it is apparent 
that the RO has not considered, in the first instance, the 
report of this examination in conjunction with the claim of 
an increased rating, as it has not been addressed in a 
supplemental statement of the case.  Moreover, while a copy 
of this examination report was received directly by the 
Board, and must be accepted as relevant to the issue on 
appeal, RO jurisdiction has not been waived; hence, a remand 
is warranted.  See 38 C.F.R. § 20.1304(c) (2000).

The also notes that, after the Court's order granting the 
joint motion in this appeal, a significant change in the law 
occurred.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
defines VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

The veteran asserts that an increased rating for his service-
connected healed fracture of the left thumb is warranted.  He 
asserts that his left thumb is ankylosed, perhaps due to 
arthritis, and that he cannot grasp or hold objects with his 
left hand without discomfort and loss of grip strength.  In 
addition, he maintains that he has lost fine motor skill 
ability in his left hand due to his left thumb disability.  

Under the circumstances of this case, and in view of the duty 
to assist imposed by the Veteran's Claims Assistance Act of 
2000, the veteran should undergo further VA examination to 
obtain findings specific to the rating criteria for a 
compensable evaluation for the veteran's left thumb 
disability.  For example, the examiner should indicate 
whether the veteran's disability is comparable to either 
favorable or unfavorable ankylosis of the thumb (for which a 
10 and a 20 percent evaluation, respectively, is assignable 
under Diagnostic Code 5224 for either the dominant or non-
dominant thumb), whether the veteran's disability is 
comparable to amputation of the thumb (for which 20 and 30 
percent evaluations are assigned for the non-dominant hand 
under Diagnostic Code 5152, depending upon the extent of the 
amputation), and whether the veteran's disability is 
comparable to muscle injury affecting the intrinsic muscles 
of the hand (to be rated, under the Note following Diagnostic 
Code 5309, on the basis of limitation of motion, with a 
minimum evaluation of 10 percent).  The examiner should also 
render findings as to extent of functional loss due to pain 
and/or weakness, to include with repeated use and during 
flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should consider all potentially 
applicable diagnostic codes and rating code provisions, to 
specifically include those cited to above, in evaluating the 
service-connected disability.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id

Prior to undergoing any further examination, the RO should 
obtain and associate with the record all outstanding medical 
treatment records.  Although it does not appear that the 
veteran received regular medical treatment for his left thumb 
disability, the RO should contact the veteran and verify 
whether or not he has been medically treated for his left 
thumb disability and, if he has, those records should be 
obtained.  

The Board also notes that, in September 1998, the RO granted 
service connection and assigned a 30 percent for PTSD.  In 
February 1999, the veteran requested a higher rating was 
requested for service-connected PTSD.  Since this request was 
within the one-year period following notification of the 
grant of service connection, the Board accepts this as a 
notice of disagreement with the rating initially assigned 
following the grant of service connection for PTSD.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, in 
February 2000 correspondence, the veteran's representative 
made clear that the veteran was pursuing a higher rating for 
this disability.  However, the RO has not issued the veteran 
a statement of the case on the issue of a higher initial 
evaluation for PTSD.  Under these circumstances, such action 
should be accomplished on remand.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v Gober, 10 Vet. 
App. 433, 436 (1997).  The veteran and his representative are 
reminded that appellate review of this issue may only be 
obtained if an appeal is timely perfected.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should contact the veteran and 
verify whether he has been medically 
treated for his left thumb disability.  
If he has, then the RO should obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his attorney should 
be duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After all medical records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the veteran should be 
afforded a VA orthopedic examination to 
determine the current extent and severity 
of his service-connected left thumb 
disability.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated x-rays and 
laboratory tests should be completed.  
The complete rationale for each 
conclusion reached should be set forth in 
a typewritten report.

The examiner must specifically address 
the extent to which range of motion of 
the thumb (and hand) at each joint of the 
thumb is limited, to include as a result 
of pain and/or weakness with repeated use 
or during flare-ups.  In addressing this 
point, the examiner must indicate whether 
motion is possible to within 2 inches 
(5.1 cm) of the median traverse fold of 
the palm.  The examiner should indicate 
whether the veteran exhibits full effort 
in attempting this task.  Further, the 
examiner should offer opinion as to 
whether, in view of the overall 
functional limitations imposed by the 
veteran's left thumb disability, it is at 
least as likely as not that such 
disability is comparable to (1) favorable 
ankylosis of the thumb; (2) unfavorable 
ankylosis of the thumb; or (3) amputation 
of the thumb.  If disability comparable 
to amputation of the thumb is found, the 
examiner must indicate whether such 
amputation is more consistent with 
amputation (a) at the distal joint or 
through the proximal phalanx; (b) at the 
metacarpophalangeal joint or through 
proximal phalanx; or (c) with metacarpal 
resection.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
an increased rating for healed fracture 
of the left thumb in light of all 
pertinent evidence of record, to include 
the February 2000 VA examination report 
and all other evidence added to the 
record since the issuance of the last 
supplemental statement of the case, and 
in light of all pertinent legal 
authority.  The RO must consider all 
potentially applicable diagnostic codes 
and rating schedule provisions in 
evaluating the veteran's disability, to 
include Diagnostic Codes 5152 and 5224, 
and the Notes following Diagnostic Codes 
5219 and 5309; as well the provisions 
governing consideration of functional 
loss due to pain and other factors, cited 
to above.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

6.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, he and his attorney must be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to submit written or other 
argument in response thereto before his 
claims file is returned to the Board for 
further appellate consideration.

7.  The RO should furnish to the veteran 
and his representative a statement of the 
case on the question of the propriety of 
the initial 30 percent evaluation 
assigned following the grant of service 
connection for PTSD.  If and only if the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
should the RO return this issue to the 
Board.  

The purpose of this REMAND is to afford due process and to 
comply with an order of the Court; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




